Wood, J., (after stating the facts). The recitals of the decree show that the cause was heard upon oral evidence, and that “sixty days were given the defendants in which to prepare and file their bill of exceptions.” We find no bill of exceptions in the record, and nothing in the record proper to show that the decree of the court was erroneous. Where the record shows that the cause in chancery was heard upon oral evidence, and such evidence is not brought into the record by bill of exceptions or otherwise, and there is nothing on the face of the record itself to show that the court erred, it will be presumed that the decree is correct. Murphy v. Citizens’ Bank of Junction City, 84 Ark. 100. Decree affirmed.